UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10/A (Amendment No. 5 ) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 8131 W. Grandridge Blvd.Suite 101, Kennewick WA (Address of principal executive offices) (Zip Code) Registrant's telephone number: (509)736-4000 Copies to: James C. Katzaroff Advanced Medical Isotope Corporation 8131 W. Grandridge Blvd.Suite 101
